Notice of Pre-AIA  or AIA  Status
Claims 1-20 remain for examination.  The amendment filed 1/25/21 amended claims 1-5, 7-12, and 14-20.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/20 and 3/18/21 have been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see pages of the amendment filed 1/25/21, with respect to Kasper and Karame references have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
The double patenting rejection of claims 1-20 has been withdrawn as being moot in view of the extensive amendments to the instant claims, making them patentably distinct from those of U.S. Patent 10,722,649.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1, 8, and 15 recite inter alia “wherein the first node comprises one or more voting shares, wherein each voting share of the one or more voting shares of the first node is an asset having equal power or weight and is transferrable to the other nodes of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/16/21

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435